Citation Nr: 0912754	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-06 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from June 1948 to May 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In October 2007, the Board issued a decision addressing the 
issues of service connection for hearing loss and tinnitus.  
The Veteran appealed that decision to the Court of Appeals 
for Veterans Claims (Court).  In May 2008, the Veteran, 
through counsel, and the Secretary of Veterans Affairs, 
through the VA General Counsel, filed a Joint Motion 
requesting that the Court vacate the October 2007 Board 
decision and remand the matter to the Board.  The Court 
granted that motion the following month.  

The basis for the above action was that two pertinent items 
of evidence, a May 2005 VA audiology note and a February 2006 
addendum to that note, were not associated with the claims 
file at the time the Board issued the October 2007 decision.  
VA treatment records are constructively of record.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board 
rendered the October 2007 decision without reviewing all 
pertinent evidence of record and a decision must be rendered 
that takes into consideration all such evidence.  

Since the RO last reviewed the issues on appeal, the Veteran 
has submitted the May 2005 audiology note, the February 2006 
addendum, a June 2008 VA audiology note, and a letter and 
report of audiometric testing from "J.D.P., Jr.", M.A., a 
private audiologist.  In a March 2007 statement, the Veteran, 
through his representative, waived RO consideration of that 
evidence in the first instance.  Therefore, the Board will 
adjudicate this matter without delay and with consideration 
of all evidence of record, irrespective of when the evidence 
was associated with the claims file.  See 38 C.F.R. 
§ 20.1304(c) (2008).  


FINDINGS OF FACT

1.  A hearing loss disability did not have onset during 
active service, did not manifest within one year of discharge 
from active service, and is not otherwise credibly linked to 
the Veteran's active service.  

2.  Tinnitus did not have onset during active service and is 
not otherwise credibly linked to the Veteran's active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 C.F.R. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2. The criteria for service connection for tinnitus have not 
been met. 38 C.F.R. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 
1112, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 HZ are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran contends that he suffers from hearing loss and 
tinnitus which began during service more than one-half 
century ago.  He filed his claim for service connection for 
these disabilities in May 2005. At that time, he stated that 
he had fungal ear infections during military service and 
believed that he developed hearing loss and tinnitus as a 
result.  

The February 2006 addendum to the audiology note is the first 
report that the Veteran was exposed to acoustic trauma from 
artillery fire during service.  

This case involves evaluating the Veteran's credibility.  The 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  As to the Board's determinations regarding 
credibility, the Federal Circuit has stated as follows:

This is not to say that the Board may not 
discount lay evidence when such 
discounting is appropriate.  Rather, the 
Board, as fact finder, is obligated to, 
and fully justified in, determining 
whether lay evidence is credible in and 
of itself, i.e., because of possible 
bias, conflicting statements, etc. 

Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 
2006).  

Guidance for credibility evaluation has also been provided by 
the Court of Appeals for Veterans Claims.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.").

After reviewing all evidence of record, the Board finds that 
this Veteran's reports of acoustic trauma from artillery fire 
during service are not credible.  All evidence that his 
current hearing loss and tinnitus are related to his service 
hinge on his reports of such noise exposure.  The Board 
assigns to this evidence only the most negligible probative 
weight because the history of this Veteran's service and 
interaction with VA leads the Board to conclude that he his 
story of account of exposure during service is not true.  

In contrast, the long history without mention of hearing loss 
or tinnitus from this Veteran, who has asserted numerous 
claims for service connection since he left military service, 
tends to show that any current hearing loss or tinnitus is 
unrelated to his military service.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider a veteran's entire medical history, 
including a lengthy period of absence of complaints); see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
(holding that "negative evidence" could be considered in 
weighing the evidence).  The Board assigns more weight to 
this negative evidence that it does to the evidence that 
depends on the Veteran's reports of acoustic trauma because 
this negative evidence is untainted by any factor that would 
reduce its probative value.  

In the May 2005 audiology hearing evaluation note, a VA 
audiologist reported that the Veteran had mild to moderately 
severe sensorineural hearing loss.  There is no mention of 
the Veteran's service or of acoustic trauma.  An addendum 
dated in February 2006 provides the following:  

Pt reports that as a driver he would 
drive his commanding officer to the 
artillery range 1-2 times per week.  He 
further reports that he would regularly 
experience ringing tinnitus following 
exposure.  During his tenure as a driver, 
the tinnitus failed to resolve.  He 
states that his hearing loss became 
apparent while in the military.  

As an impression, the audiologist wrote "[i]t is as likely 
as not that the hearing loss and tinnitus are service-
connected."  

It would be odd if the audiologist had concluded that the 
Veteran's current hearing loss and reported tinnitus was not 
related to service since the audiologist obviously took, at 
face value, that the Veteran began experiencing tinnitus 
during service and that he was exposed to acoustic trauma 
during service more than 50 years ago.  The value of this 
report rests completely on the Veteran's reported history, 
however, which the Board does not accept.  

In the June 2008 VA audiology note, a different audiologist 
recounted the Veteran's report that he had hearing loss and 
tinnitus since 1951 and that military noise exposure 
consisted of driving the commanding officer to the artillery 
range.  The Veteran reported that he was told to roll the 
windows down during these trips or the sound of the guns 
would blow the glass out.  He reported that the noise was 
very loud and that he was not provided hearing protection.  

This audiologist concluded that "[g]iven the type and 
configuration of the hearing loss, and patient report of 
military noise exposure, it is very likely that the patient's 
hearing loss and tinnitus were caused by military noise 
exposure."  Again, the value of this evidence depends 
entirely on the credibility of the Veteran's report.  

It would not be usual for a veteran to be exposed to loud 
noise during service.  The facts of this case, however, 
provide affirmative evidence that the Veteran was not exposed 
to such noise during service.  Significantly, the Veteran 
here has enhanced his story by providing rather dramatic 
details of the danger of windows shattering due to noise from 
artillery.  This alone would not be evidence of that he had 
fabricated the account.  However, taken with the letter from 
the private audiologist, it is clear that the Veteran's 
account of his history is not to be believed.  In submitting 
that letter, the Veteran offered contradictory evidence with 
regard to the frequency of his alleged noise exposure.  This 
indicates a dishonest report, and, together with the picture 
presented by the record as a whole, renders incredible his 
account of acoustic trauma during service.  

In the July 2008 letter, the private audiologist, J.C.S., 
stated that the Veteran had moderate to severe sensorineural 
bilateral hearing loss.  J.C.S. also provided the following 
opinion:  "Based on your approximately [sic] one (1) year 
exposure to artillery fire eight hours per day, it would be 
my opinion that your hearing loss was more likely than not 
related to your military service.  Your hearing loss is 
certainly greater than one would expect from presbycusis."  

This report is inconsistent with the Veteran's earlier 
report.  In 2006, the Veteran reported that he was exposed to 
acoustic trauma from artillery fire while driving his 
commanding officer to the range once or twice per week.  By 
July 2008 his story had turned into exposure to acoustic 
trauma from artillery fire eight hours per day for a year.  
This elaboration is evidence that the Veteran is fabricating 
a history.

The Veteran's history of claims for VA benefits provides 
additional evidence that this Veteran is not credible.  The 
entire history of the Veteran's interaction with VA and his 
military history are relevant to the issues before the Board 
because it goes to whether he was exposed to acoustic trauma 
during service and whether he is credible.  

It is not unusual for veterans to file claims for 
disabilities many years after service for problems that began 
during service.  However, in short, the Board finds, based on 
a review of the claims file, that if this Veteran had hearing 
loss or tinnitus during service, as he has claimed, he would 
have reported it earlier.  If this Veteran had exposure to 
acoustic trauma during service he would have reported that 
exposure earlier.  

Service treatment records do not mention hearing loss or 
reports of tinnitus symptoms.  This is important because 
there are two reports of treatment of the Veteran for ear 
problems during service.  It would follow that he would 
report all symptoms involving his ears at the time that he 
reported for treatment, providing evidence against this 
claim.   

Service treatment records document that the Veteran was 
attached to an infantry headquarters unit in March 1949 and 
to an artillery unit, the 506th Operation Det., in September 
and October 1951.  In March 1949, the Veteran was found to 
have otomycosis and external otitis of the right ear and 
diagnosed with fungicidal infection.  In September 1951, the 
Veteran was found to have an accumulation of wax in both 
ears.  His ears were cleansed and irrigated.  This lack of 
report of tinnitus symptoms or hearing loss during service 
contradicts the Veteran's report that he had onset of 
symptoms of such during service.  

A report of a May 1952 discharge medical examination provides 
more evidence that the Veteran had no hearing loss or 
tinnitus symptoms during service.  That report shows a normal 
clinical evaluation of the Veteran's ears and a normal 
whisper hearing test.  

The Veteran was separated from active service on May 10, 
1952.  VA received his first claim for disability 
compensation benefits twelve days later.  The claim is dated 
May 8, 1952.  In that claim, the Veteran reported that he had 
disabilities of the chest, back and feet which he stated were 
treated between 1949 and 1952.  No reference was made to the 
ears.

He again filed claims for benefits for disabilities of his 
feet in November 1983, reporting that such alleged 
disabilities were the result of falling off of a truck during 
service.  No reference was made to the ears.
 
In April 1986 VA received a claim from the Veteran for total 
disability benefits.  He indicated that he had to quit is 
last job, in December 1982, due to high blood pressure, and a 
foot condition due to a service back injury.  No reference 
was made to the ears.

Also of record is a VA Form 21-2545, for reporting the 
results of medical examination for disability evaluation, 
dated in May 1986.  The report indicates that the Veteran had 
not been examined by a VA physician.  Two other physicians 
are listed, Dr. "F.K.", and Dr. "L.N."  This report 
indicates that the Veteran had been injured on the job in 
December 1982 (post service).  In an entry box for symptoms 
is listed the following:  "Painful joints in both hands, 
pain in both knees, trouble hearing with pain in the ears, 
pain in the lower back and has high blood pressure.  Pain in 
back of neck radiating through both shoulders, pain in both 
feet."  Significantly, his ears were found to be normal.  He 
did not allege that his ear pain was due to service or that 
he had ever experienced symptoms of tinnitus, such as ringing 
in the ears.  He did seek service connection for hearing loss 
or tinnitus

June 1986 VA audiology notes and a report of an audiological 
evaluation are of record.  Audiometric test results indicate 
puretone thresholds at 500, 1000, 2000, and 4000 Hertz of 15, 
25, 10, and 40 decibels in the right ear and 15, 20, 15, and 
20 decibels in the left ear.  Speech discrimination was 92 
percent for each ear.  This indicates that the Veteran had a 
hearing loss disability of his right ear.  See 38 C.F.R. 
§ 3.385.  This is not evidence that the hearing loss 
disability is related to his military service.  

In the accompanying notes, the audiologist noted "[r]unning 
ears while in service (Panama) now hearing problem."  Under 
a heading for noise exposure is listed, "military - driver 
(truck) mechanic civilian - truck driver."  Also noted, was 
that the Veteran had a decrease in hearing and that the 
Veteran had reported difficulty in hearing on the telephone, 
allegedly beginning in the 1950's.  

Of note is that the Veteran did not assert that he had 
hearing loss or tinnitus during service or that he was 
exposed to acoustic trauma from artillery during service.  
His reports of noise had to do with work as a truck mechanic 
or driver during service and as a truck driver post-service.  
A report of exposure to noise as a truck driver and mechanic 
is not a report of exposure to acoustic trauma from artillery 
fire.  It is unbelievable that the Veteran would have 
reported that his history of noise exposure as from trucks 
during and after service, but then fail to mention that he 
had driven regularly (either eight hours a day for a year or 
once or twice per week) in an environment with such extreme 
sound pressure as to shatter glass.  

As this point, the Veteran's many statements, as a whole, 
begin to provide evidence against his own claims. 

Apparently, in 1986, the Veteran did not believe that his 
hearing symptoms were due to service.  Rather, he pursued a 
claim for total disability due to an alleged inability to 
work.  Had he any basis for a connection between his service 
and hearing symptoms, based on his prior statements, the 
Board finds that he would have sought service connection for 
hearing loss and/or tinnitus in 1986, or earlier for that 
matter.  That he would have done so is clear from his 
willingness to pursue other claims for service connection 
(for example, from 1990 to 1994 he repeatedly sought service 
connection for arthritis based on a theory that this was due 
to venereal disease that he contracted during service).  

The Veteran first asserted that his hearing loss and alleged 
tinnitus was due to service in May 2005.  He claimed that his 
hearing loss was the result of his ear infection during 
service.  Although he referred to infections in the plural 
there is evidence of only a single ear infection during 
service.  Regardless, the Veteran made no mention of exposure 
to noise during service.  Yet, he has since claimed that he 
was exposed to "glass shattering" acoustic trauma eight 
hours a day for a year during service.  If this were true, 
the Veteran would not have limited his theory of connection 
to service to the ear infection when he filed his claim, 
based on his prior experience with this claims process.  

The Veteran has also submitted three lay statements dated on 
three different days in June 2006; from his sister, brother, 
and son.  Each statement is more or less the same, asserting 
that the Veteran had no problems with his ears prior to 
service but that after he returned to service he had 
infections, pain, and a bad odor from his ears.  None of 
these letters mentions acoustic trauma, all refer to the 
Veteran's ear infection during service.  

The Board finds that these letters did not mention acoustic 
trauma is evidence that the Veteran has fabricated his story 
about exposure to acoustic trauma from artillery during 
service.  Since he apparently talked to his relatives about 
his ear infection during service, it would be odd that he 
would not have ever mentioned the extreme noise levels he now 
alleges to have been exposed to during service.  The Board 
finds that sound pressure levels so high as to shatter the 
windows of a truck are not so common as to be forgotten.  
This is evidence that he was not exposed to acoustic trauma 
during service.  

Taken in isolation, none of the above described evidence 
would necessarily demonstrate that the Veteran is not 
credible as to his reports of acoustic trauma during service.  
Taken together, the above described evidence is probative of 
a finding that the Veteran's accounts of acoustic trauma 
during service are not credible, providing highly probative 
evidence against this claim. 

The Board also finds that there is sufficient evidence of 
record to determine that the Veteran's ear infection in 1949 
is unrelated to his hearing loss and alleged tinnitus.  
Service treatment records show that the Veteran's right ear 
infection resolved with no residual disability.  There is no 
mention the infection or hearing when his ears were cleaned 
in October 1951 or in the discharge report of medical 
examination.  There is no medical evidence that his hearing 
loss or tinnitus had anything to do with his infection in 
1949.  Moreover, if there were any connection between that 
infection and his hearing loss and tinnitus, the Veteran 
would not have shifted to a theory of acoustic trauma from 
artillery fire to explain his claim.  Hence, the evidence of 
record does not support a grant of service connection for 
hearing loss, manifesting in 1986, as due to an ear infection 
in 1949, which resolved without evidence of residuals.  

In deciding this case, the Board is not saying that hearing 
loss or tinnitus cannot have onset many years after service 
and yet be related to service.  Such a statement falls 
outside of the Board's expertise.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The point of this analysis is 
that this Veteran has asserted that during service he began 
suffering symptoms of the disabilities the subject of his 
appeal.  His lack of reports of such symptoms for many years 
and the lack of report of symptoms during service is evidence 
that he has misstated the time that he began experiencing 
symptoms.  This is important because it tends to show that 
the Veteran is not to be believed when it comes to past 
events.  

As between the Veteran's reports and the evidence that hinges 
on them, essentially all of the evidence of record favorable 
to his claim, and the lack of mention of hearing loss or 
tinnitus for many years following service, the Board finds 
that the latter negative evidence outweighs the former 
incredible evidence.  Hence, this appeal must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in June 2005 and June 2006 that fully 
addressed all three notice elements.  The June 2005 letter 
was sent prior to the initial RO decision in this matter.  
That letter did not explain how VA assigns disability ratings 
or effective dates in the event that a claim for service 
connection is granted.  That letter otherwise informed the 
Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

The letter sent to the Veteran in June 2006 provided the 
Veteran with notice as to how VA assigns disability ratings 
and effective dates.  In February 2007, the RO readjudicated 
his claims by issuance of a statement of the case.  Thus the 
defect in notice was cured.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the instant case VA did not provide an examination or 
obtain an opinion with regard to the Veteran's claims on 
appeal.  However, the third prong of McLendon is not met in 
this case, and furthermore, there is sufficient evidence of 
record for the Board to make a decision in this matter.  

The Board is aware of the one instance of an infection of the 
Veteran's right ear during service, in 1949.  He had no 
further infections and all evidence of record, including the 
discharge medical examination from 1952 indicates that there 
were no residual effects of that ear infection.  As explained 
above, the Veteran's reports of acoustic trauma from 
artillery fire during service are not credible.  The Board 
already has opinions linking his hearing loss and tinnitus to 
that reported trauma.  Because the Board does not believe 
that the Veteran was exposed to such trauma, the reports are 
not particularly probative.  Obtaining another medical 
examination would only reveal, at best, that the Veteran has 
a hearing loss disability.  Obtaining another medical opinion 
would not change this Veteran's character for untruthfulness 
or add any weight to his reports of exposure to acoustic 
trauma during service more than 50 years ago.  Thus, 
remanding this matter for a medical examination or medical 
opinion is not necessary because there is no reasonable 
possibility that an examination and opinion would not aid in 
substantiating these claims.  See 38 U.S.C.A. § 5103A(a)(2).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA treatment records and the Veteran has 
submitted a letter and report from a private audiologist and 
letters from lay persons.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


